Case 1:17-cv-03086-AJN-SDA Document 268 Filed 09/30/19 Page 1 of 2

 

 

 

as wy CUP ye ye
TISTWo Bas

Pho Bowe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mn erg

 

lg np eer ay
Pees Le aa aly

 

 

2 si 3 02019

Pe mee oe ae + poe rn es + areas meer

Republic of Turkey, OA

 

 

 

 

Plaintiff-Counterclaim Defendant, EE
17 Civ. 3086 (AJN)

-against-
ORDER
Christie’s Inc., et al,

Defendants-Counterclaimants,

Anatolian Marble Female Idol of Kiliya Type,

Defendant-in-rem.

 

 

ALISON J. NATHAN, District Judge:

On December 7, 2018, Defendants Christie’s Inc. and Michael Steinhardt filed a motion
for summary judgment on the claims asserted by the Republic of Turkey in its Second Amended
Complaint. Dkt. No. 190. On the same day, Turkey also filed a motion for summary judgment
on Counts II and II of Christie’s and Steinhardt’s Amended Counterclaim, as well as a Daubert
motion to disqualify two of Christie’s and Steinhardt’s experts, Ozan Varol and Maxwell
Anderson.

The Court resolves these pending motions, as well as related requests for sealing, in a
concurrently filed Opinion and Order under temporary seal. The Court DENIES Christie’s and
Steinhardt’s motion for summary judgment, GRANTS Turkey’s motion for summary judgment,
and RESERVES JUDGMENT on Turkey’s Daubert motion. The parties’ motions to seal are
DENIED with leave to refile.

In light of the parties’ claims that the record before the Court contains information that

 
Case 1:17-cv-03086-AJN-SDA Document 268 Filed 09/30/19 Page 2 of 2

should not be filed on the public docket, the Court will permit the parties ten business days to
propose any redactions to the Court’s Opinion and Order and to justify those redactions by
reference to the Second Circuit’s decision in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110 (2d Cir. 2006). After determining which, if any, portions of the Opinion and Order should
be redacted, the Court will file the Opinion and Order on the public docket.

This Order, by reference to the temporarily sealed Opinion and Order, resolves Dkt. Nos.

187, 190, 193, 194, 196, 199, 204, 219, 229, 235, 239, and 242.

SO ORDERED.

Dated: September So 2019
New York, New York

    

\AZISONJ. NATHAN
United States District Judge

 
